DETAILED ACTION
This action is responsive to the application filed on February 01, 2021. 
Claims 1-20 have been examined. Claims 1-20 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings 
The drawings filed on February 01, 2021 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated February 01, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now allowed. 


Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 12 and 20 are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

  	In claims 1, 12 and 20:
    	“a rules engine in communication with the SoR;    	receive, at the rules engine, machine-readable code describing interactions among a plurality of applications in a software architecture;   	evaluate, with the rules engine, compliance of the interactions among the plurality of applications according to the SoR;   	identify, with the rules engine, and based on compliance evaluation, one or more dependencies among the plurality of applications;   	generate, with the output engine, a system context diagram image comprising a graphical representation of the plurality of applications with associated interactions and dependencies; and   	output, for display, the system context diagram image.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sifter et al. (US Pub. No. 2009/0158246) – Method and System for Building Transactional Applications Using an Integrated Development Environment; Hunter (US Pub. No. 2021/0073285) – Hybrid Decentralized Computing Environment for Graph-Based Execution Environment; and Leddy et al. (US Pub. No. 2020/0067861) – Scam Evaluation System. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Sifter et al. (US Pub. No. 2009/0158246)  	Sifter uses a transaction processing development methodology that employs a transaction processing development framework to facilitate development of a desired transaction processing application. An infrastructure is provided via which a user defined business logic of the desired transaction processing application may be provided to the transaction processing development framework. The business logic definition is processed to instantiate the transaction processing application, including, instantiating a subset of the service adaptors to implement services of the transaction processing application, and further including arranging the instantiated service adaptors to accomplish the business logic in conjunction with generic transaction processing logic. The arrangement of service adaptors is guaranteed, when executed, to accomplish the transaction processing application in a manner that is fully transactional. However, Sifter does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 12 and 20.   

   	Hunter (US Pub. No. 2021/0073285)  	Hunter uses a method for executing an instance of an application, where a program state includes a set of vertices and a set of directed graph edges, serializing the set of vertices in a serialized data format, and storing a record in a first persistent storage of a first computing device. The method includes distributing the serialized set of vertices to a second computing device and deserializing the serialized set of vertices to generate a second instance of a directed graph in non-serialized data format. The method includes storing the second instance in a second persistent storage, receiving a message encoding a graph portion template, and querying the second persistent storage based on the graph portion template to retrieve a subset of vertices encoded in the second instance. The method includes computing a response value based on the subset of vertices and transmitting the response value. However, Hunter does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 12 and 20.   

   	Leddy et al. (US Pub. No. 2020/0067861)  	Leddy dynamically updates a filter set includes: obtaining a first message from a first user; evaluating the obtained first message using a filter set; determining that the first message has training potential; updating the filter set in response to training triggered by the first message having been determined to have training potential; obtaining a second message from a second user; and evaluating the obtained second message using the updated filter set. However, Leddy does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 12 and 20.   

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192